DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 17, 2020.  Claims 1-15 and 22 claims have been cancelled.  Thus, claims 16-21 and 23-30 are pending.  Claims 16, 25-28 and 30 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Objections
Claim 30 is objected to because of the following informalities: in claim 30, line 21, delete “and” after “the aid of the parking control unit;” (e.g., the aid of the parking control unit; .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-21, 23, and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,637,117 to Gusikhin et al. (hereinafter “Gusikhin”).
Claims 16-21, 23 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gusikhin.
With respect to independent claim 16, Gusikhin discloses a parking control unit having a communication module (see abstract and col. 3, lines 59-63:  A system for parking a vehicle.  The user interface 212 may include any suitable input and output devices. The input devices enable a driver or a passenger of the vehicle to input modifications or updates to information referenced by the navigation program 110 as described herein.); 
one or multiple sensor units, each including one or multiple surroundings sensors for detecting the surroundings of the motor vehicle, and a communication interface for providing wired transmission of surroundings sensor data corresponding to a particular detection to the parking control unit (see col. 2, line 65 – col. 3, line 2, col. 3, lines 59-63 and col. 4, 45-50:  Vehicle 100 may include sensors 102. The sensors 102 can be arranged in and around the car in a suitable fashion. The sensors can all be the same or different. There can be many sensors, as shown in FIGS. 1A and 1B, or only a single sensor.   The communication devices 214 may include a wired or wireless network interface to enable communication with an external network.  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.); 

wherein the communication module is for transmitting the surroundings sensor data and/or surroundings data based on the surroundings sensor data to a data processing device via a wireless communication network disposed within the motor vehicle so that the data processing device can transmit the surroundings sensor data and/or the surroundings data to a cloud server via a further wireless communication network disposed outside of the motor vehicle (see col.3, 55-58, col. 5, lines 9-18 and col. 7, lines 12-15:  The communication devices 214 may also include a wired or wireless interface to enable direct communication with an electronic device, such as a USB or Bluetooth interface.  The mobile phone 105 store software programs in the memory 208, 308, or in the computer readable medium for execution by processor 210 or 310. Upon execution, the programs enable the vehicle 100 or the mobile phone 105 to transmit and receive information to and from any components operatively connected to the processors 210, 310, including remote devices operatively connected to the processors 210, 310 via communication devices 214, 314.  The vehicle 805 may assess the data using an internal process coupled to assessment software to ensure that the spot is suitable for a vehicle, or may transmit the raw data to an external server. The external server may analyze the data immediately, it may simply store the data and transmit it in response to a query, or it may analyze the data in response to a predetermined command.); and 
a position sensor to detect a position of the motor vehicle, wherein the data processing device is for transmitting position data corresponding to the detection of the position to the cloud server via the further wireless communications network (see col. 5, lines 54-58 and col. 7, lines 7-17:  the navigation program 110 compares the vehicle's location to the parking assessment 
With respect to dependent claim 17, Gusikhin discloses wherein the data processing device is for transmitting the surroundings sensor data and/or the surroundings data to the cloud server via the further wireless communications network (see col. 5, 15-19, col. 5, lines 47-50 and col. 7, lines 5-8 and 15-17):  The mobile phone 105 to transmit and receive information to and from any components operatively connected to the processors 210, 310, including remote devices operatively connected to the processors 210, 310 via communication devices 214, 314.  The navigation program 110 or software 110 resides in memory on the mobile phone 105, which is operatively connected in a wired or wireless manner to the vehicle. A third-party or external vehicle 805 may sense an open parking spot using vehicle mounted sensors. For example, when vehicle 805 approaches spot 803, the sensors may capture data relating to the open spot 803.  It should be appreciated that a similar data capture function could be performed by a pedestrian's mobile phone or an aerial unit such as a drone.).  
With respect to dependent claim 18, Gusikhin discloses wherein the data processing device includes a mobile terminal and/or a mobile telephone (see col. 4, lines 58-63:  The mobile phone or device 105 is operatively connected to the vehicle 100 via any suitable data connection such as WiFi, Bluetooth, USB, or a cellular data connection. Although this disclosure generally 
With respect to dependent claim 19, Gusikhin discloses wherein the data processing device includes a main control unit for the motor vehicle (see col. 5, lines 27-34:  any program 110, 115, and 120 may be stored in the vehicle 100, the mobile phone 105, or an external computer (not shown) operatively connected to the vehicle 100 or the mobile phone 105.  It should be appreciated that any program 110, 115, and 120 may be executed on a processor remote from the device.  For example, the mobile phone 105 may store programs that are executed on the vehicle processor 210.).  
With respect to dependent claim 20, Gusikhin discloses wherein the communication module includes a first communication interface, which is a bus communication interface, for providing wired reception of the surroundings sensor data (see Figure 2, reference numerals 102, 212 and 202), and a second communication interface, including a WLAN or a Bluetooth communication interface, for transmitting the surroundings sensor data and/or the surroundings data to the data processing device (see Figure 2, reference numeral 214).  
With respect to dependent claim 21, Gusikhin discloses wherein the parking control unit and/or the data processing device is for ascertaining, based on the surroundings sensor data, dimensions of a vacant space in the surroundings and/or dimensions of a space in the surroundings that is occupied by a motor vehicle, and to ascertain surroundings data corresponding to the ascertainment of the particular dimensions (see col.1, lines 30-34 and col. 7, lines 5-8:  The vehicle autoparks by measuring the potential parking spot's dimensions with a sensor, then applying a mathematical model to the dimensions to generate the proper speed, approach angle, etc. for parallel parking.  A third-party or external vehicle 805 may sense an open parking spot using vehicle mounted sensors. For example, when vehicle 805 approaches spot 803, the sensors may capture data relating to the open spot 803.).  
Gusikhin discloses wherein the position sensor is integrated into the data processing device or into the parking control unit (see col. 5, lines 65-67 and col. 6, lines 13-15:  the navigation program 110 tracks the location of the vehicle 100.  An overhead virtual map of a city 601 generated by the navigation program 110. The map 601 of FIG. 6 shows the vehicle's current location 602.).
With respect to independent claim 25, Gusikhin discloses a device for detecting surroundings of a motor vehicle (see col. 2, line 65 – col. 3, line 5: Vehicle 100 may include sensors 102. The sensors 102 can be arranged in and around the car in a suitable fashion. The sensors can all be the same or different. There can be many sensors, as shown in FIGS. 1A and 1B, or only a single sensor. The sensors may include a camera, sonar, LiDAR, radar, an optical sensor, an ultrasonic sensor, or an infrared device configured to measure properties around the exterior of the vehicle.), including: 
a parking control unit having a communication module (see abstract and col. 3, lines 59-63:  A system for parking a vehicle.  The user interface 212 may include any suitable input and output devices. The input devices enable a driver or a passenger of the vehicle to input modifications or updates to information referenced by the navigation program 110 as described herein.);
one or multiple sensor units, each including one or multiple surroundings sensors 101477758.14U.S. Pat. App. Ser. No. 16/330,969 Attorney Docket No. BOSC.P11289US/1001057354 Office Action Dated October 6, 2020 for detecting the surroundings of the motor vehicle, and a communication interface for providing wired transmission of surroundings sensor data corresponding to a particular detection to the parking control unit (see col. 2, line 65 – col. 3, line 2, col. 3, lines 59-63 and col. 4, 45-50:  Vehicle 100 may include sensors 102. The sensors 102 can be arranged in and around the car in a suitable fashion. The sensors can all be the same or different. There can be many sensors, as shown in FIGS. 1A and 1B, or only a single sensor.   The communication devices 214 may include a wired or wireless network interface to enable communication with an external network.  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.);  wherein the communication module is for providing wired reception of the surroundings sensor data (see col. 4, lines 45-50:  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.), and 
wherein the communication module is for transmitting the surroundings sensor data and/or surroundings data based on the surroundings sensor data to a data processing device via a wireless communication network disposed within the motor vehicle so that the data processing 
a position sensor to detect a position of the motor vehicle, wherein the data processing device is for transmitting position data corresponding to the detection of the position to the cloud server via the further wireless communications network (see col. 5, lines 54-58 and col. 7, lines 7-17:  the navigation program 110 compares the vehicle's location to the parking assessment area 604. In one embodiment, the navigation program 110 uses the mobile phone's location as a proxy for the vehicle's location. In another embodiment, the vehicle sends its current location to the mobile phone.  When vehicle 805 approaches spot 803, the sensors may capture data relating to the open spot 803. The vehicle 805 may assess the data using an internal process coupled to assessment software to ensure that the spot is suitable for a vehicle, or may transmit the raw data to an external server. The external server may analyze the data immediately, it may simply store the data and transmit it in response to a query, or it may analyze the data in response to a predetermined command. It should be appreciated that a similar data capture function could be performed by a pedestrian's mobile phone or an aerial unit such as a drone.).  
With respect to independent claim 26, Gusikhin discloses detecting, with the device, the surroundings of the motor vehicle with the aid of one or multiple surroundings sensor(s) (see col. 2, line 65 – col. 3, line 5: Vehicle 100 may include sensors 102. The sensors 102 can be arranged in and around the car in a suitable fashion. The sensors can all be the same or different. There 
wherein the device includes: 
a parking control unit having a communication module (see abstract and col. 3, lines 59-63:  A system for parking a vehicle.  The user interface 212 may include any suitable input and output devices. The input devices enable a driver or a passenger of the vehicle to input modifications or updates to information referenced by the navigation program 110 as described herein.); 
one or multiple sensor units, each including the one or multiple surroundings sensors for detecting the surroundings of the motor vehicle, and a communication interface for providing wired transmission of surroundings sensor data corresponding to a particular detection to the parking control unit (see col. 2, line 65 – col. 3, line 2, col. 3, lines 59-63 and col. 4, 45-50:  Vehicle 100 may include sensors 102. The sensors 102 can be arranged in and around the car in a suitable fashion. The sensors can all be the same or different. There can be many sensors, as shown in FIGS. 1A and 1B, or only a single sensor.   The communication devices 214 may include a wired or wireless network interface to enable communication with an external network.  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.); 
wherein the communication module is for providing wired reception of the surroundings sensor data (see col. 4, lines 45-50:  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.), and 

transmitting by wire the surroundings sensor data, corresponding to the detection, with the aid of the particular communication interface to the parking control unit; 101477758.15U.S. Pat. App. Ser. No. 16/330,969 Office Action Dated October 6, 2020receiving by wire the surroundings sensor data with the aid of the parking control unit (see col. 4, lines 45-50:  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.); 
transmitting the surroundings sensor data and/or surroundings data based on the surroundings sensor data to the data processing device via the wireless communications network with the aid of the parking control unit, so that the data processing device can transmit the surroundings sensor data and/or the surroundings data to a cloud server via the further wireless communications network (see col. 5, 15-19, col. 5, lines 47-50 and col. 7, lines 5-8 and 15-17:  The mobile phone 105 to transmit and receive information to and from any components operatively connected to the processors 210, 310, including remote devices operatively 
detecting a position of the motor vehicle, wherein the data processing device is for transmitting position data corresponding to the detection of the position to the cloud server via the further wireless communications network (see col. 5, lines 54-58 and col. 7, lines 7-17:  the navigation program 110 compares the vehicle's location to the parking assessment area 604. In one embodiment, the navigation program 110 uses the mobile phone's location as a proxy for the vehicle's location. In another embodiment, the vehicle sends its current location to the mobile phone.  When vehicle 805 approaches spot 803, the sensors may capture data relating to the open spot 803. The vehicle 805 may assess the data using an internal process coupled to assessment software to ensure that the spot is suitable for a vehicle, or may transmit the raw data to an external server. The external server may analyze the data immediately, it may simply store the data and transmit it in response to a query, or it may analyze the data in response to a predetermined command. It should be appreciated that a similar data capture function could be performed by a pedestrian's mobile phone or an aerial unit such as a drone.).  
With respect to independent claim 27, Gusikhin discloses exchanging a parking control unit with another parking control unit that includes a communication module (see col. 4, lines 52-63:  autopark engager program or software 115 resides in the memory of a mobile device 105 operatively connected to the vehicle. The autopark engager program 115, when being executed, may be configured to automatically activate the vehicle's autopark 120 in response to an evaluation (discussed below).  The mobile phone or device 105 is operatively connected to the 
wherein the communication module is for providing wired reception of surroundings sensor data via a bus (see col. 4, lines 45-50:  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.), and 
wherein the communication module is for transmitting the surroundings sensor data and/or surroundings data based on the surroundings sensor data to a data processing device via a wireless communications network disposed within the motor vehicle (see Figure 2, reference numeral 214); 
wherein the motor vehicle includes the parking control unit and one or multiple sensor units, each of which includes one or multiple surroundings sensors for detecting the surroundings of a motor vehicle, and a communication interface for wired transmission of surroundings sensor data corresponding to the particular detection via a bus and/or a CAN bus, of the motor vehicle unit (see col. 2, line 65 – col. 3, line 2, col. 3, lines 59-63 and col. 4, 45-50:  Vehicle 100 may include sensors 102. The sensors 102 can be arranged in and around the car in a suitable fashion. The sensors can all be the same or different. There can be many sensors, as shown in FIGS. 1A and 1B, or only a single sensor.   The communication devices 214 may include a wired or wireless network interface to enable communication with an external network.  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.); 
the parking control unit including a bus communication interface for wired reception of the surroundings sensor data via the bus (see Figure 2, reference numerals 102, 212 and 202), 

detecting a position of the motor vehicle, wherein the data processing device is for transmitting position data corresponding to the detection of the position to the cloud server via the further wireless communications network (see col. 5, lines 54-58 and col. 7, lines 7-17:  the navigation program 110 compares the vehicle's location to the parking assessment area 604. In one embodiment, the navigation program 110 uses the mobile phone's location as a proxy for the vehicle's location. In another embodiment, the vehicle sends its current location to the mobile phone.  When vehicle 805 approaches spot 803, the sensors may capture data relating to the open spot 803. The vehicle 805 may assess the data using an internal process coupled to assessment software to ensure that the spot is suitable for a vehicle, or may transmit the raw data to an external server. The external server may analyze the data immediately, it may simply store the data and transmit it in response to a query, or it may analyze the data in response to a predetermined command. It should be appreciated that a similar data capture function could be performed by a pedestrian's mobile phone or an aerial unit such as a drone.).  
With respect to independent claim 28, Gusikhin discloses a parking control unit having a communication module (see abstract and col. 3, lines 59-63:  A system for parking a vehicle.  The user interface 212 may include any suitable input and output devices. The input devices enable 
one or multiple sensor units, each including one or multiple surroundings sensors for detecting the surroundings of the motor vehicle, and a communication interface for providing wired transmission of surroundings sensor data corresponding to a particular detection to the parking control unit (see col. 2, line 65 – col. 3, line 2, col. 3, lines 59-63 and col. 4, 45-50:  Vehicle 100 may include sensors 102. The sensors 102 can be arranged in and around the car in a suitable fashion. The sensors can all be the same or different. There can be many sensors, as shown in FIGS. 1A and 1B, or only a single sensor.   The communication devices 214 may include a wired or wireless network interface to enable communication with an external network.  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.); 
wherein the communication module is for providing wired reception of the surroundings sensor data (see col. 4, lines 45-50:  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.), and 
wherein the communication module is for transmitting the surroundings sensor data and/or surroundings data based on the surroundings sensor data to a data processing device via a wireless communication network disposed within the motor vehicle so that the data processing device can transmit the surroundings sensor data and/or the surroundings data to a cloud server via a further wireless communication network disposed outside of the motor vehicle (see col.3, 55-58 and col. 5, lines 9-18:  The communication devices 214 may also include a wired or wireless interface to enable direct communication with an electronic device, such as a USB or Bluetooth interface.  The mobile phone 105 store software programs in the memory 208, 308, or in the 
a cloud server that includes a communication interface for receiving the surroundings sensor data and/or the surroundings data via the further wireless communications network (see col. 7, lines 7-17:  The vehicle 805 may assess the data using an internal process coupled to assessment software to ensure that the spot is suitable for a vehicle, or may transmit the raw data to an external server. The external server may analyze the data immediately, it may simply store the data and transmit it in response to a query, or it may analyze the data in response to a predetermined command. It should be appreciated that a similar data capture function could be performed by a pedestrian's mobile phone or an aerial unit such as a drone.); and 
a position sensor to detect a position of the motor vehicle, wherein the data processing device is for transmitting position data corresponding to the detection of the position to the cloud server via the further wireless communications network (see col. 5, lines 54-58 and col. 7, lines 7-17:  the navigation program 110 compares the vehicle's location to the parking assessment area 604. In one embodiment, the navigation program 110 uses the mobile phone's location as a proxy for the vehicle's location. In another embodiment, the vehicle sends its current location to the mobile phone.  When vehicle 805 approaches spot 803, the sensors may capture data relating to the open spot 803. The vehicle 805 may assess the data using an internal process coupled to assessment software to ensure that the spot is suitable for a vehicle, or may transmit the raw data to an external server. The external server may analyze the data immediately, it may simply store the data and transmit it in response to a query, or it may analyze the data in response to a predetermined command. It should be appreciated that a similar data capture function could be performed by a pedestrian's mobile phone or an aerial unit such as a drone.).  
Gusikhin discloses wherein the cloud server is for ascertaining, based on the surroundings sensor data and/or the surroundings data, dimensions of a vacant space in the surroundings and/or dimensions of a space in the surroundings that is occupied by a motor vehicle, and to ascertain surroundings data corresponding to the ascertainment of the particular dimensions (see col. 7, lines 5-17: a third-party or external vehicle 805 may sense an open parking spot using vehicle mounted sensors. For example, when vehicle 805 approaches spot 803, the sensors may capture data relating to the open spot 803. The vehicle 805 may assess the data using an internal process coupled to assessment software to ensure that the spot is suitable for a vehicle, or may transmit the raw data to an external server. The external server may analyze the data immediately, it may simply store the data and transmit it in response to a query, or it may analyze the data in response to a predetermined command. It should be appreciated that a similar data capture function could be performed by a pedestrian's mobile phone or an aerial unit such as a drone.).
With respect to independent claim 30, Gusikhin discloses a program code arrangement having program code for detecting, with a device, 101477758.17U.S. Pat. App. Ser. No. 16/330,969 Attorney Docket No. BOSC.P11289US/1001057354surroundings of a motor vehicle  (see col. 4 lines 31-50:  the vehicle 100 is partially autonomous in that it enables a driver to manually steer, brake, and accelerate and also includes an autonomous autopark software or program 120.  When executed by the processor, the autopark program 120 parks the vehicle in a parking space.  In various embodiments, the autopark program 120 autonomously operates the steering and the acceleration, but requires the driver to manually operate the brake while parking.  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.), by performing the following: detecting, with the device, the surroundings of the motor vehicle with the aid of one or multiple surroundings sensor(s) (see col. 2, line 65 – col. 3, line 5: Vehicle 100 may include sensors 102. The sensors 102 can be arranged in and around the car in a suitable fashion. The sensors can all be the same or different. There can be many sensors, as shown in FIGS. 1A and 1B, or only a single sensor. The sensors may include a camera, sonar, LiDAR, radar, an optical sensor, an ultrasonic sensor, or an infrared device configured to measure properties around the exterior of the vehicle.), wherein the device includes: 
a parking control unit having a communication module (see abstract and col. 3, lines 59-63:  A system for parking a vehicle.  The user interface 212 may include any suitable input and output devices. The input devices enable a driver or a passenger of the vehicle to input modifications or updates to information referenced by the navigation program 110 as described herein.); 

wherein the communication module is for providing wired reception of the surroundings sensor data (see col. 4, lines 45-50:  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.), and 
wherein the communication module is for transmitting the surroundings sensor data and/or surroundings data based on the surroundings sensor data to a data processing device via a wireless communication network disposed within the motor vehicle so that the data processing device can transmit the surroundings sensor data and/or the surroundings data to a cloud server via a further wireless communication network disposed outside the motor vehicle (see col.3, 55-58 and col. 5, lines 9-18:  The communication devices 214 may also include a wired or wireless interface to enable direct communication with an electronic device, such as a USB or Bluetooth interface.  The mobile phone 105 store software programs in the memory 208, 308, or in the computer readable medium for execution by processor 210 or 310. Upon execution, the programs enable the vehicle 100 or the mobile phone 105 to transmit and receive information to and from 
transmitting by wire the surroundings sensor data, corresponding to the detection, with the aid of the particular communication interface to the parking control unit; receiving by wire the surroundings sensor data with the aid of the parking control unit (see col. 4, lines 45-50:  The autopark program 120 can send and receive data to and from sensors 102, user interface 212, communication devices 214, drive 206, or any other component operatively connected to the vehicle data bus 202, to safely and effectively autonomously park a vehicle.); and 
transmitting the surroundings sensor data and/or surroundings data based on the surroundings sensor data to the data processing device via the wireless communications network with the aid of the parking control unit, so that the data processing device can transmit the surroundings sensor data and/or the surroundings data to a cloud server via the further wireless communications network (see col. 5, 15-19, col. 5, lines 47-50 and col. 7, lines 5-8 and 15-17:  The mobile phone 105 to transmit and receive information to and from any components operatively connected to the processors 210, 310, including remote devices operatively connected to the processors 210, 310 via communication devices 214, 314.  The navigation program 110 or software 110 resides in memory on the mobile phone 105, which is operatively connected in a wired or wireless manner to the vehicle. A third-party or external vehicle 805 may sense an open parking spot using vehicle mounted sensors. For example, when vehicle 805 approaches spot 803, the sensors may capture data relating to the open spot 803.  It should be appreciated that a similar data capture function could be performed by a pedestrian's mobile phone or an aerial unit such as a drone.); and 
detecting a position of the motor vehicle, wherein the data processing device is for transmitting position data corresponding to the detection of the position to the cloud server via the further wireless communications network (see col. 5, lines 54-58 and col. 7, lines 7-17:  the navigation program 110 compares the vehicle's location to the parking assessment area 604. In .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin in view of U.S. Patent Publication No. 2017/0250961 to Rasbornig.
With respect to dependent claim 24, Gusikhin does not explicitly disclose that the sensor unit(s) is for encrypting the surroundings sensor data, and wherein the particular communication interface of the sensor unit(s) is for wired transmission of the encrypted surroundings sensor data to the parking control unit.  
Rasbornig discloses an Electronic Control Unit for receiving sensor data from a sensor device comprises a key interface configured to provide an internal key of the Electronic Control Unit and an input interface configured to receive encrypted data from the sensor device using a 
It would have been obvious to one skilled in the art at the time of the invention to combine the communication interface of Gusikhin with the communication protocol of Rasbornig to include a key interface for generating a key for encrypting sensor data for transmission in order to provide a safe, secure and reliable data transmission system that prevents attacks on the communication

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661